Matter of Leibowitz v Westchester County Human Rights Commn. (2016 NY Slip Op 08863)





Matter of Leibowitz v Westchester County Human Rights Commn.


2016 NY Slip Op 08863


Decided on December 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2014-03397
 (Index No. 2560/13)

[*1]In the Matter of Adam Leibowitz, petitioner,
vWestchester County Human Rights Commission, respondent, Imperial Owners Corp., et al., intervenors-respondents.


John Jay Legal Services, White Plains, NY (Margaret M. Flint and Jeannie R. Cahill of counsel), for petitioner.
Robert F. Meehan, County Attorney, White Plains, NY (Sean T. Carey of counsel), for respondent.
Wilson Elser Moskowitz Edelman & Dicker, LLP, White Plains, NY (James F. O'Brien of counsel), for intervenors-respondents.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the Westchester County Human Rights Commission dated February 7, 2013, which confirmed a determination of the Westchester County Human Rights Commission Fair Housing Board dated November 29, 2012, made after a hearing, finding that the intervenors-respondents did not engage in unlawful discriminatory conduct in denying the petitioner's request for permission to keep an emotional support animal in his apartment and did not engage in retaliation under the Westchester Human Rights Law.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with one bill of costs to the respondent and the intervenors-respondents, appearing separately and filing separate briefs.
Contrary to the petitioner's contention, the determination of the Westchester County Human Rights Commission (hereinafter the Commission) that the petitioner was not disabled within the meaning of the Westchester County Fair Housing Law (hereinafter WCFHL), and that he was not handicapped within the meaning of the federal Fair Housing Act, was supported by substantial evidence (see WCFHL § 700.20[D][1]; 42 USC § 3602[h][1]; Matter of Hoffmann Invs. Corp. v Ruderman, 127 AD3d 1086, 1087-1088; Matter of Sussex Condominium III v County of Rockland Fair Hous. Bd., 84 AD3d 965, 966; Castillo Condo. Ass'n v U.S. HUD, 821 F3d 92, 95 [1st Cir]; see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180). In addition, the Commission's determination that the petitioner was not subject to retaliation was also supported by substantial evidence (see WCFHL § 700.07[b]; 700.21[A][10]; 700.23[B]; 42 USC § 3617; Hopkins v Springfield Housing Authority, 592 Fed Appx 528, 529-530 [7th Cir]; Gallagher [*2]v Magner, 619 F3d 823, 838 [8th Cir]; DuBois v Association of Apartment Owners of 2987 Kalakaua, 453 F3d 1175, 1180 [9th Cir]).
The petitioner's remaining contentions are without merit.
DILLON, J.P., HINDS-RADIX, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court